Citation Nr: 9929618	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for angina pectoris.

3.  Entitlement to service connection for cataracts.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastric ulcer.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).


WITNESSES AT HEARING ON APPEAL

The veteran and his acquaintances


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The service department has certified that the veteran's 
recognized service was as follows:  prewar service from 
October to December 1941, beleaguered status from December 
1941 to April 1942, no casualty status from April 1942 to 
August 1945, and Regular Philippine Army service from August 
1945 to February 1946.  The service department has further 
certified that he had no recognized guerrilla service or 
prisoner of war status.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
denied service connection for hypertension, angina pectoris, 
and cataracts, and declined to reopen his previously denied 
claims of service connection for PTB and a gastric ulcer.  


FINDINGS OF FACT

1.  Hypertension, angina pectoris, and cataracts were not 
clinically evident in service or shown to be manifest to a 
compensable degree within one year following the veteran's 
separation from active service.  

2.  The record contains no competent medical evidence of 
current diagnosis of hypertension, angina pectoris, or 
cataracts, or a link between any post-service hypertension, 
angina pectoris, or cataracts and his military service, any 
incident therein, or any reported continuous symptomatology.  

3.  By November 1979 rating decision, the RO denied service 
connection for PTB and a gastric ulcer; although he was 
notified of the decision and his procedural and appellate 
rights by December 1979 letter, he did not timely appeal that 
decision.

4.  Evidence received since the last final decision in 
November 1979 is either cumulative or patently incredible, 
and thus does not provide a new factual basis on which to 
reopen the veteran's claim of service connection for PTB and 
a gastric ulcer.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hypertension, angina pectoris, and cataracts are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The November 1979 rating decision which denied service 
connection for PTB and a gastric ulcer is final.  38 U.S.C. § 
4005(c) (1976) (currently 38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. § 19.153 (1979) (currently 38 C.F.R. § 20.1103 
(1998)).

3.  New and material evidence has not been received to 
warrant reopening of the claims of service connection for PTB 
and a gastric ulcer.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record shows that on an August 1945 Affidavit for 
Philippine Army Personnel, the veteran attested that he had 
received no wounds or illnesses in service.  On August 1945 
physical examination, his eyes were clinically normal and his 
visual acuity was 20/20.  His abdominal viscera, 
cardiovascular system, lungs and a chest X-ray were also 
normal, and a blood pressure reading of 135/80 was recorded.  
His February 1946 military separation medical examination 
report is likewise negative for pertinent complaints or 
abnormalities.  On clinical evaluation, no abnormality of the 
eyes, abdomen, cardiovascular system or lungs was found.  His 
visual acuity was 20/20 bilaterally, his lungs were clear, 
and chest X-ray was negative.  A blood pressure reading of 
112/72 was recorded.

In June 1979, the veteran submitted a claim of service 
connection for a chronic ulcer.  His application is silent 
for claims of service connection for PTB, hypertension, 
angina pectoris, or cataracts.  

In support of his claim, he provided medical certificates 
from two private physicians.  In April 1979, M. Laborte, M.D. 
indicated that the veteran had been his regular patient since 
December 7, 1946.  He indicated that the veteran had a 
chronic, recurrent peptic ulcer which was "incurred and a 
consequence of being incarcerated by the Japanese Imperial 
Army . . . without adequate food and shelter for a period of 
four (4) months."  Dr. Laborte made no reference to any 
complaints or findings of PTB, hypertension, angina pectoris, 
or cataracts.

In May 1979, A. Polilto, M.D. indicated that the veteran was 
currently under his care for "slight dimness of vision," 
decreased bilateral hearing acuity, a gastric ulcer, and 
rheumatism.  No complaints or findings of PTB, hypertension, 
angina pectoris, or cataracts were recorded.

On receipt of this evidence, the RO contacted Dr. Laborte and 
requested copies of treatment records pertaining to the 
veteran from December 7, 1946 to the present.  In October 
1979, Dr. Laborte responded by submitting a "Medical 
Report" in which he indicated that the veteran had first 
consulted him on January 15, 1946.  He stated that he had 
seen the veteran a total of three times and that the date of 
his most recent visit had been in 1979.  His diagnoses were 
peptic ulcer, minimal PTB, and undernourished.  He did not 
provide the clinical records requested by the RO.

By November 1979 rating decision, the RO denied service 
connection for a gastric ulcer, PTB, and rheumatism.  
Although the veteran was notified of this decision and his 
procedural and appellate rights by December 1979 letter, he 
did not timely appeal the decision; thus, it is final.  

In July 1991, the veteran submitted a request to reopen his 
claim of service connection for PTB.  The RO denied his claim 
by rating decision dated later that month.  In January 1992, 
the veteran indicated that he did not understand the RO 
ruling and requested a hearing to provide additional 
evidence.

In February 1992, the veteran testified at a hearing at the 
RO that during his military service, he developed PTB as 
evidenced by a 1945 chest X-ray which showed his lungs to be 
"somewhat foggy."  He claimed that he was subsequently 
treated in service at a makeshift clinic for the condition.  
He also claimed that he developed cataracts in 1942 and 
stated that his vision was currently dim and that he was 
totally blind in his right eye.  He testified that he 
developed an ulcer in service and that he started receiving 
post-service treatment for his ulcer in 1948 from Dr. 
Laborte.  He stated that because Dr. Laborte was dead, he was 
unfortunately unable to provide copies of his treatment 
records.  At the hearing, individuals who stated that they 
served with the veteran testified to the effect that he often 
did not join military operations due to PTB, eye problems, 
and ulcer.  At the hearing, neither the veteran nor his 
acquaintances made reference to any hypertension or angina 
pectoris.

By April 1992 letter, the RO notified the veteran that the 
denial of his claim of service connection for PTB had been 
confirmed and continued.  

In December 1996, the veteran requested reopening of his 
claims of service connection for an ulcer and PTB.  He also 
claimed entitlement to service connection for angina pectoris 
and hypertension.

In support of his claim, the veteran submitted a December 
1996 "Medical Certificate" from Vincente Sta. Maria, M.D., 
to the effect that the veteran had been his patient "off and 
on since 1946 up to 1976 due to the following diseases:"  
angina pectoris, weak lungs both, ulcer, and hypertension 
with a blood pressure reading of 200/100.  Dr. Sta. Maria 
claimed that the veteran had consulted him regularly "for so 
many years."

On receipt of this information, the RO associated with the 
claims folder a memorandum which indicates that Dr. Sta. 
Maria was well known to the RO as a "frequent contributor of 
medical statements in support of VA claimants" and that 
prior inquiry had revealed that his medical records were 
destroyed by fire in 1983.  Thus, the RO concluded that Dr. 
Sta. Maria's medical opinions subsequent to that date were 
based solely on his memory and were unsubstantiated by any 
supportive medical documentation.

By June 1997 rating decision, the RO denied service 
connection for cataracts, angina pectoris, and hypertension.  
In addition, the RO determined that new and material evidence 
had not been submitted to reopen the claims of service 
connection for a gastric ulcer and PTB.

The veteran subsequently submitted recent treatment records 
from other private physicians in support of his claims.  In 
an April 1997 medical certificate, a private physician 
indicated that he had been treating the veteran since January 
1994.  He indicated that, in January 1994, he treated the 
veteran for drug-induced gastritis, secondary to intake of 
Naproxen and Piroxicam.  In January 1995, he reported 
treating the veteran for an episode of acute bronchitis.  

Also submitted by the veteran in 1997 was a March 1994 X-ray 
report showing that his lungs were essentially clear and his 
heart was not enlarged; mild senile emphysema was noted.  An 
October 1996 electrocardiogram study (EKG) was normal.

In a June 1998 letter, a private physician indicated that the 
veteran had been under his care since April 1998 for 
osteoarthritis and peptic ulcer disease.

II.  Service connection claims

Law and Regulations

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases (including cardiovascular-
renal disease, hypertension, and peptic ulcers) become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Additionally, if a veteran had ninety days or more of wartime 
service, and if pulmonary tuberculosis is manifested to a 
compensable degree within three years following discharge 
from service, it will be considered to have been incurred in 
service.  Id.  However, a diagnosis of active pulmonary 
tuberculosis by a private physician on the basis of an 
examination, observation, or treatment will not accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinic, X-
ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

After carefully reviewing the evidence of record and applying 
the criteria set forth above, the Board must conclude that 
the veteran's claims of service connection for hypertension, 
angina pectoris, and cataracts are not well grounded.

Hypertension and angina pectoris

Initially, the Board notes that neither hypertension nor 
angina pectoris were clinically evident during the veteran's 
active military service.  In fact, at his February 1946 
military separation medical examination, clinical evaluation 
of his cardiovascular system was normal, as was a chest X-
ray, and his blood pressure was reportedly 112/72 at that 
time.  While the veteran now claims that he had angina 
pectoris and hypertension in service, as a lay person, his 
own opinions as to medical diagnoses and etiology are not 
competent and not sufficient to establish a plausible claim.  
Espiritu, 2 Vet. App. at 494.

With respect to post-service evidence, the Board observes 
that in medical statements submitted by Drs. Laborte and 
Polilto (purportedly the veteran's treating physicians from 
1946 to 1979), there was no indication whatsoever that the 
veteran suffered from hypertension or angina pectoris during 
that time period.  

More recently, the veteran has submitted a medical 
certificate from Dr. Sta. Maria to the effect that the 
veteran had been his patient "off and on since 1946 up to 
1976"  for several diseases, including angina pectoris and 
hypertension.  Setting aside conspicuous questions about his 
credibility, the Board notes that Dr. Sta. Maria does not 
specify in his medical certificate the exact dates he claims 
to have treated or diagnosed the veteran with angina pectoris 
or hypertension.  In view of this ambiguity, the Board finds 
that Dr. Sta. Maria's medical certificate is insufficient to 
show that the veteran had hypertension or chronic heart 
disease to a compensable degree within the first post-service 
year. 

In any event, the record contains no competent medical 
evidence of a current diagnosis of hypertension or angina 
pectoris.  In fact, the recent medical evidence submitted by 
the veteran is entirely negative for indications of 
hypertension or angina pectoris.  (Dr. Sta. Maria indicated 
that he last treated the veteran in 1976).  In Degmetich v. 
Brown, 104 F. 3d 1328, 1331-33 (1997), the Federal Circuit 
emphasized that an award of service connection requires proof 
of a current disability at the time of application.  

Thus, absent competent medical evidence of hypertension or 
angina pectoris in service, within one year of separation 
from service, or currently, the claims of service connection 
for hypertension and angina pectoris are not well grounded.  
38 U.S.C.A. § 5107(a).

Cataracts

Regarding this issue, the Board notes that cataracts were not 
clinically evident during the veteran's military service or 
for many years thereafter.  At his February 1946 military 
separation medical examination, clinical evaluation of his 
eyes was normal and his visual acuity was 20/20.  Likewise, 
in a medical statement submitted by Dr. Laborte (purportedly 
the veteran's treating physician from 1946 to 1979), there 
was no indication whatsoever that he had cataracts during 
that period.  

While a May 1979 medical certificate from Dr. Polilto 
indicates that he treated the veteran at that time for 
"dimness of vision," there was no diagnosis of cataracts 
rendered, nor did Dr. Polilto provide a link between any 
dimness of vision and the veteran's military service.

The Board has considered the February 1992 hearing testimony 
of the veteran and his acquaintances to the effect that he 
had cataracts in service, but finds that as lay persons, 
their own opinions as to medical diagnoses are not competent 
and not sufficient to establish a plausible claim.  Espiritu, 
2 Vet. App. at 494.  

Finally, the Board observes that the record contains no 
competent medical evidence of a current diagnosis of 
cataracts.  The recent medical evidence submitted by the 
veteran is entirely negative for indications of cataracts.  
See Degmetich, 104 F. 3d at 1331-33.

Thus, absent competent medical evidence of cataracts in 
service, for many years thereafter, or currently, the claim 
of service connection for cataracts is not well grounded.  
38 U.S.C.A. § 5107(a).

In reaching its determination that the claims of service 
connection for hypertension, angina pectoris, and cataracts 
are not well grounded, the Board has considered the veteran's 
claims that he has experienced continuous symptomatology 
since his separation from service.  However, medical 
expertise is required showing a current disability and 
relating the disability to his reported symptoms.  As the 
record is devoid of any such evidence, the Board concludes 
that the veteran has not submitted evidence sufficient to 
well ground his claims.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

Since well-grounded claims have not been submitted, VA is not 
obligated by statute to assist the-veteran in the development 
of facts pertinent to these claims.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103 (a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
'plausible' and that such evidence had not been submitted 
with the application.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997) (per curiam).  In the instant case, however, 
the veteran has not identified any obtainable medical 
evidence which would support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).

III.  Application to reopen claims of service connection for 
PTB and gastric ulcer

As set forth above, by November 1979 rating decision, the RO 
denied service connection for PTB and a gastric ulcer.  
Although the veteran was notified of this decision and his 
procedural and appellate rights by December 1979 letter, he 
did not timely appeal the decision.  Thus, it is final.  38 
U.S.C. § 4005(c) (1976) (currently 38 U.S.C.A. § 7105(c) 
(West 1991)); 38 C.F.R. § 19.153 (1979) (currently 38 C.F.R. 
§ 20.1103 (1998)).

The veteran now seeks to reopen his claims of service 
connection for PTB and a gastric ulcer.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the Federal Circuit noted that not every piece of 
new evidence is "material," but that some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in November 1979.

This additional evidence consists of (1) testimony presented 
by the veteran and his acquaintances at a February 1992 
hearing, to the effect that he had PTB and an ulcer in 
service, (2) a December 1996 "Medical Certificate" from Dr. 
Sta. Maria, and (3) recent private medical records showing 
treatment for drug-induced gastritis, peptic ulcer disease, 
and an episode of acute bronchitis.  The Board has carefully 
considered this additional evidence, but finds that it is not 
new and material sufficient to reopen his claims of service 
connection for PTB and a gastric ulcer.  

With respect to the testimony of the veteran and his 
acquaintances that he had PTB and an ulcer in service, the 
Board finds that such statements are cumulative or redundant 
of other statements previously considered by the RO at the 
time of the November 1979 rating decision.  Simply put, the 
current assertions contain essentially the same contentions 
as those which were considered by the RO in its prior 
decision.  

Moreover, the Board notes that as the record does not 
establish that the veteran or his acquaintances possess a 
recognized degree of medical knowledge, they lack the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu, 2 Vet. App. at 494.  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Likewise, the veteran's 
assertions that a 1945 X-ray showed "foggy lungs" are not 
sufficient to reopen the claim.  Again, the veteran himself 
is not competent to interpret an X-ray film, and his bare 
assertions to that effect cannot serve to reopen the claim.  
See Warren v. Brown, 6 Vet.App. 4, 6 (1993).

Regarding the recent medical evidence submitted by the 
veteran showing that he was treated for peptic ulcer disease, 
gastritis, and acute bronchitis many years following service, 
the Board finds that while this evidence is "new" in the 
sense that it is not duplicative of past evidence of record, 
it is not material because the information contained in this 
medical certificate is not probative of the issue at hand; 
namely, whether any current PTB and gastric ulcer are of 
service origin.  Simply put, this evidence does not present a 
new factual basis upon which to reconsider the appellant's 
claim.  It is relevant only to state that the veteran was 
treated for these conditions many years after his separation 
from active service.  It does not bear directly and 
substantially upon the specific matter under consideration, 
again, whether these disabilities were incurred in or 
aggravated by service within the applicable presumptive 
period following service.  As such, this evidence is not 
material and cannot serve to reopen the claim.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. § 3.156.  

Finally, regarding the December 1996 "Medical Certificate" 
from Dr. Sta. Maria to the effect that he treated the veteran 
"on and off" from 1946 to 1976 for "weak lungs" and an 
ulcer, the Board finds that this evidence is not new and 
material to reopen the claim.  First, Dr. Sta. Maria does not 
render a diagnosis of active PTB or otherwise indicate that 
his findings of "weak lungs" were based on clinical, X-ray 
or laboratory studies.  See 38 C.F.R. § 3.374.  Moreover, he 
does not specify when during the period he reported he 
treated the veteran (from 1946 to 1976) that he diagnosed or 
treated "weak lungs" or a gastric ulcer.  Thus, the Board 
finds that this evidence does not bear directly and 
substantially on the specific matter under consideration, 
again whether the claimed gastric ulcer or PTB were incurred 
in or aggravated by service or were shown to a compensable 
degree within the applicable presumptive period following 
service.  As such, this evidence is not material and cannot 
serve to reopen the claim.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 
3.156.  

In any event, the Board concludes that the presumption of 
credibility does not apply to Dr. Sta. Maria's statements in 
that they are too inherently incredible to constitute 
competent medical evidence.  The Court has made plain that 
the Board is not free to judge weight or credibility of 
evidence in circumstances such as these except to the extent 
that it may determine certain evidence to be inherently 
incredible.  See Justus, 3 Vet. App. at 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, however, Dr. Sta. Maria 
claims to remember (without the aid of treatment records to 
refresh his recollection) that he treated the veteran 50 
years earlier, beginning in 1946, for weak lungs and an 
ulcer.  The Board finds such statements to be inherently 
incredible and observes that the Court itself in persuasive 
single-judge memorandum decisions has determined on at least 
two prior occasions that Dr. Sta. Maria's medical opinion 
based on his recollection without the aid of treatment 
records was not credible medical evidence.  See Cruzada v. 
Gober, U.S. Vet. App. No. 96-1132, (Sept. 16, 1997) 
(Holdaway, J.); Alcaide v. Gober, U.S. Vet. App. No. 96-1259 
(Ivers, J.).

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final November 1979 rating 
decision is either cumulative or inherently incredible, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, new and 
material evidence has not been submitted and the claims of 
service connection for PTB and a gastric ulcer are not 
reopened.  38 C.F.R. § 3.156(a).



	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for hypertension, angina pectoris, and 
cataracts is denied.

New and material evidence not having been submitted, the 
application to reopen the claims of service connection for 
PTB and a gastric ulcer is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

